Citation Nr: 0934425	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
skin disorder, to include as secondary to in-service exposure 
to herbicides.  

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to in-service exposure to herbicides.  

3.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to in-service exposure to 
herbicides.

4.  Entitlement to service connection for a liver disorder, 
to include as secondary to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969 and from January 1973 to July 1973.  He was 
awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

As will be discussed in further detail below, new and 
material evidence has been received sufficient to reopen the 
previously denied claim for service connection for a skin 
disorder, to include as secondary to in-service exposure to 
herbicides.  The de novo claim for service connection for 
this disability, as well as the remaining issues on appeal 
(entitlement to service connection for respiratory and liver 
disorders, both on direct bases and as secondary to 
in-service herbicide exposure) are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO 
confirmed a previous denial of service connection for a skin 
disorder, to include as secondary to in-service herbicide 
exposure.  

2.  The evidence added to the record since November 1996 
raises a reasonable possibility of substantiating the claim 
for service connection for a skin disorder, to include as 
secondary to in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that continued a prior 
denial of service connection for a skin disorder, to include 
as secondary to in-service herbicide exposure, is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received since the November 1996 rating 
decision is new and material, and the requirements to reopen 
a claim for service connection for a skin disorder, to 
include as secondary to in-service herbicide exposure, are 
met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

In November 1993, the Veteran filed a claim for a skin 
disorder, claimed as residuals of Agent Orange.  In September 
1994, the RO denied the claim on the basis that no chronic 
skin disorder was associated with service, including any 
in-service herbicide exposure.  The Veteran did not appeal 
the RO's decision, and that determination became final. 

Next, in October 1996, the Veteran filed another claim for a 
skin disorder, claimed as residuals of Agent Orange.  The RO 
informed the Veteran that new and material evidence was 
needed to support this claim.  In November 1996, the RO 
denied the claim because the Veteran had not submitted new 
and material evidence illustrating the presence of a chronic 
skin disorder associated with service, to include any 
in-service herbicide exposure.  The Veteran did not appeal 
the RO's decision, and that determination became final. 

Then, in November 2003, the Veteran filed his current claim 
for a skin disorder, claimed as residuals of Agent Orange.  
Again, the RO informed the Veteran of the need for new and 
material evidence reflective of the presence of a chronic 
skin disorder associated with service, including any 
in-service herbicide exposure.  In June 2004, the RO again 
denied the Veteran's claim to reopen.  Following receipt of 
notice of that determination, the Veteran perfected a timely 
appeal of the denial of his claim.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received sufficient to reopen the claim for service 
connection for the Veteran's skin disorder, to include as 
secondary to in-service herbicide exposure. 

The evidence of record at the time of the last final rating 
decision in November 1996 included service treatment records 
and a letter regarding the Agent Orange registry.  The 
service treatment records reflected no complaints of, 
treatment for, or diagnosis related to a skin disorder.  A 
separation examination revealed a normal clinical evaluation 
of his skin and there was no mention of any skin disorder.  
Consequently, in the November 1996 decision, the RO concluded 
that evidence of record did not reflect the presence of a 
chronic skin disorder associated with service, including any 
in-service herbicide exposure.  

The evidence added to the record since the November 1996 
rating decision consists of VA outpatient treatment records, 
statements from the Veteran, and his testimony at a DRO 
hearing in 2005.  The medical records reflect findings of a 
skin condition variously diagnosed as a skin lesion, 
seborrheic keratosis, and dermatitis.  Also, an October 2003 
VA outpatient treatment record contains a physician's opinion 
that the Veteran's current health disorders could be a result 
exposure to Agent Orange.   

These medical records are new and material because they 
reflect the presence of a chronic skin disorder that is 
possibly associated with in-service exposure to herbicide.  
Such relevant evidence reflects, for the first time, the 
presence of a chronic skin disorder that is possibly 
associated with the Veteran's service.  As such, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  Regarding the issues of new and material 
evidence, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
skin disorder, to include as a result of in-service herbicide 
exposure, is granted.  


REMAND

Regarding the de novo issue of entitlement to service 
connection for a skin disorder, to include as secondary to 
in-service exposure to herbicides, as well as the remaining 
claims for service connection for respiratory and liver 
disorders, both on direct bases and as secondary to 
in-service exposure to herbicides, the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, the RO must 
associate with the claims file any outstanding pertinent VA 
treatment records and should accord the Veteran relevant VA 
examination(s) that address the nature, extent, and etiology 
of the claimed disabilities.  

In this regard, the Board notes that post-service medical 
records reflect findings of a skin lesion, seborrheic 
keratosis, dermatitis, chronic obstructive lung disease, and 
some liver abnormalities (to include hypodensities) on 
computed tomography scan.  Although in the October 2003 VA 
outpatient treatment record, a VA physician opined that the 
Veteran's current health disorders could be a result of 
exposure to Agent Orange, this doctor did not specify which 
disorders that he felt were the result of Agent Orange 
exposure.  In any event, he did not specifically mention the 
claimed disabilities currently on appeal.  A remand of these 
issues is, therefore, required in order to accord the Veteran 
an opportunity to undergo pertinent VA examinations to 
determine the nature, extent, and etiology of the claimed 
disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Procure copies of any additional 
service personnel records that may be 
available and associate the documents 
with the claims folder.  

2.  Obtain records of skin, respiratory, 
and liver treatment that the Veteran may 
have received at the VA Medical Center 
(VAMC) in Tampa, Florida, since May 2005.  
Any negative response should be noted in 
the file.

3.  Make arrangements for the Veteran to 
be afforded examination(s) to determine 
the nature, extent, and etiology of any 
skin, respiratory, and liver disorders 
that he may have.  The claims file should 
be made available to the examiner(s) in 
conjunction with the examination(s).  Any 
testing deemed necessary should be 
performed.  

Specifically, the examiner(s) is/are 
requested to express opinions as to the 
following:

For any skin, respiratory, and liver 
disorder found on examination, does the 
record establish that it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability(ies) had its(their) onset 
during the Veteran's active service or 
is(are) in any way related to his active 
service, to include as residuals of 
herbicide exposure?

Complete rationale for all opinions 
should be provided.  

4.  Upon completion of the above, 
readjudicate the issues of entitlement to 
service connection for skin, respiratory, 
and liver disorders, all on direct bases 
and as secondary to in-service exposure 
to herbicides.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


